Order entered October 22, 2012




                                              In The
                                      Court of Rivet&
                           jr iftb itarirt of 25exag at lEtatia5
                                      No. 05-12-00578-CR

                              BILLY CLYDE STELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62140-Y

                                            ORDER

       We GRANT Deputy Official Court Reporter Quinlyn T. Busby's October 17, 2012

request for an extension of time to file the reporter's record to the extent the reporter's record

shall be due THIRTY DAYS from the date of this order.

                                                             ai,r4L,71/_A
                                                                     y
                                                     LANA MYERS
                                                     JUSTICE